                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

JUDITH WALTON, as Personal
Representative for the ESTATE
OF FRANK SMITH, on behalf of the
Estate and Survivor Judith Walton,

                 Plaintiff,

v.                                         Case No. 3:16-cv-1130-J-39JRK

FLORIDA DEPARTMENT OF
CORRECTIONS, et al.,

               Defendants.
______________________________

                                  ORDER
     Defendant   Criswell     seeks   an   order   striking   the   hearsay

statements of Inmates Williams and Harris, which are referenced in

the Florida Department of Law Enforcement Investigative Report

(FDLE Report) Plaintiff offers         as an exhibit     in response to

Defendant’s motion for summary judgment (Doc. 129). Plaintiff has

responded to the motion (Doc. 130; Pl. Resp.).

     Rule 56 of the Federal Rules of Civil Procedure provides,

“[a] party may object that the material cited to support or dispute

a fact cannot be presented in a form that would be admissible in

evidence.” Fed. R. Civ. P. 56(c)(2). The Advisory Committee Notes,

2010 Amendment, clarifies that a party who asserts a hearsay

objection under Rule 56 need not file a motion to strike:

          Subdivision (c)(2) provides that a party may
          object that material cited to support or
          dispute a fact cannot be presented in a form
         that would be admissible in evidence. The
         objection functions much as an objection at
         trial, adjusted for the pretrial setting. The
         burden is on the proponent to show that the
         material is admissible as presented or to
         explain   the   admissible   form   that   is
         anticipated. There is no need to make a
         separate motion to strike.

    Construing   Defendant   Criswell’s   motion   as   asserting   an

objection under Rule 56(c)(2), the Court finds Plaintiff carries

her burden to show the statements to which Defendant Criswell

objects are capable of being reduced to admissible form at trial.

Plaintiff’s attorney states he intends to petition the Court for

a Writ of Habeas Corpus ad Testificandum for Inmates Williams and

Harris to testify at trial. See Pl. Resp. at 4.

    For the above reasons, Defendant Criswell’s Motion (Doc. 129)

is DENIED as moot, and his construed objection to the Court’s

consideration of Inmates Williams’s and Harris’s statements when

ruling on his motion for summary judgment is OVERRULED.

    DONE AND ORDERED at Jacksonville, Florida, this 18th day of

March, 2020.




Jax-6
c:
Counsel of Record



                                 2
